     Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 1 of 9 PageID #: 457




                           IN THE UNITED STATE DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


DR. MATTHIAS RATH; DR. RATH                  )
INTERNATIONAL, INC.; AND DR.                 )
HEALTH PROGRAMS B.V.                         )
                                             )
                          Plaintiffs,        )
                                             )
                                             )      C.A. No. 17-953- MN-MPT
                     v.                      )
                                             )
VITA SANTOTEC, INC.,                         )
VITA SANTOTEC B.V.;                          )
and FRANK KRÄLING,                           )
                                             )
                          Defendants         )

                               REPORT AND RECOMMENDATION

I.         INTRODUCTION

           This matter arises from a motion for attorney’ fees by plaintiffs Dr. Matthias

Rath, Dr. Rath International, Inc. and Rath Health Programs B.V. (collectively

“plaintiffs”) against defendants Vita Sanotec, Vita Sanotec B.V., and Frank Kräling

(collectively, “defendants”). In July 2017, plaintiffs filed suit against defendants,

asserting claims of misappropriation of name and likeness, trademark dilution and

unfair competition under the Lanham Act, and conspiracy to misappropriate intellection

property.1 Defendants responded by moving to dismiss plaintiffs’ claims, but eventually

terminated their counsel and stopped participating in the action. 2 A default was entered

against defendants in July 2018, and plaintiffs were granted a default judgment in




1
     D.I. 40 at 4.
2
     Id. at 8.
    Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 2 of 9 PageID #: 458




September 2018.3 On September 18, 2019, plaintiffs filed the instant motion for

attorneys’ fees.4

        This Report and Recommendation addresses plaintiffs’ motion for fees. For the

reasons discussed herein, this court recommends that plaintiffs’ motion be denied.

II.     BACKGROUND

        A.        Parties

        Plaintiff Dr. Matthias Rath “is a pioneer in the field of ‘Cellular Medicine’”.5

Plaintiffs Dr. Rath International and Dr. Rath Health Programs B.V. are companies

belonging to Dr. Rath which have “successfully developed nutritional supplements and

vitamin products consistent with [Dr. Rath’s] “Cellular Medicine” concept of health

care.”6 Defendant Frank Kräling is the principal of the defendant companies Vita

Sanotec B.V. and Vita Sanotec, Inc. 7 Plaintiffs allege that defendants published a

German language brochure advertising a product that could “reverse the process of

aging” using Dr. Rath’s name and likeness.8

        B.        Background

        Around 2014, defendants published the aforementioned brochure featuring

references to Dr. Rath “without [p]laintiffs’ permission or consent.”9 Plaintiffs “are the

owners of a number of trademarks that they use in business, including the federally



3
  Id. at 9.
4
  D.I. 39.
5
  D.I. 40 at 2.
6
  Id.
7
  Id. at 3.
8
  Id.
9
  Id. at 1.

                                               2
     Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 3 of 9 PageID #: 459




registered trademark ‘Matthias Rath’”, which gives them the “exclusive right” for use of

the “mark and variations thereof in commerce.”10 Plaintiffs claim that “[d]efendants’

unauthorized use of Dr. Rath’s name and likeness” has damaged plaintiffs’ reputation

and necessitated the suit preceding the instant motion.”11

         Defendants initially responded to plaintiffs’ complaint by filing a motion to dismiss

in September 2017, “contending that the unlawful use was merely incidental and the

claims were not sufficiently pleaded.”12 An unsuccessful attempt by plaintiffs to secure

the production of documents followed, ultimately resulting in defendants’ counsel

canceling an agreed-to-meet and confer at the last minute.13 Defendants’ counsel then

moved to withdraw from the case.14 While this motion was initially denied, a motion for

consideration was granted after defendants stopped communicating with their

counsel.15 The court ordered defendants to obtain new counsel by May 23, 2018,

which they failed to do.16

         Plaintiffs moved for entry of default, which was granted on July 31, 2018. 17 On

September 5, 2018, a default judgment was entered pursuant to Fed. R. Civ. P. 55(b).18

Plaintiffs filed their present motion for attorneys’ fees on September 18, 2019.




10
   Id. at 2.
11
   Id. at 3.
12
   Id. at 4.
13
   Id. at 6
14
   Id.
15
   Id. at 7.
16
   Id. at 8.
17
   Id.
18
   D.I. 36.

                                               3
     Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 4 of 9 PageID #: 460




III.     STANDARD OF REVIEW

         A claim for attorneys’ fees must be made by motion under Fed. R. Civ. P

54(d)(2)(A). The Rule requires that absent a statute, or court order stating otherwise,

the motion must: “(i) be filed no later than 14 days after the entry of judgment; (ii)

specify the judgment and the statute, rule, or other grounds entitling the movant to the

award; (iii) state the amount sought or provide a fair estimate of it; and (iv) disclose, if

the court so orders, the terms of any agreement about fees for the services for which

the claim is made.”19

         The Federal Rules of Civil Procedure allow the court to extend the 14-day

deadline at a party’s request “before the original time or its extension expires” if there is

“good cause.”20 The court may also grant a party additional time “on [the] motion made

after the time has expired if the party failed to act because of excusable neglect.21 The

presence of excusable neglect is determined by the court after examining factors

including “danger of prejudice to the [opposing party], the length of the delay and its

potential impact on judicial proceedings, the reason for the delay, including whether it

was within the reasonable control of the movant, and whether the movant acted in good

faith.”22 Counsel’s efforts to comply with the deadline may also be balanced against




19
   FED. R. CIV. P. 54(d)(2)(B).
20
   FED. R. CIV. P. 6(b)(1)(A).
21
   FED. R. CIV. P. 6(b)(1)(B); see Schering Corp. v. Amgen, Inc., 198 F.R.D 422, 425 (D.
Del. 2001) (noting “the court for cause shown may at any time in its discretion . . .
upon motion made after the expiration of the specified period permit the act to be done
where the failure to act was the result of excusable neglect.”).
22
   See Murdock v. Borough of Edgewater, 600 F. App’x 67, 71 (3d Cir. 2015) (citations
omitted).

                                              4
     Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 5 of 9 PageID #: 461




any “inadvertence which results from counsel’s lack of diligence.”23 The court may

“weigh the aforementioned factors as it sees fit” to arrive at an equitable decision.24

Excusable neglect is also “a somewhat ‘elastic concept’ and is not limited strictly to

omissions caused by circumstances beyond the control of the movant.”25

IV.      ANALYSIS

         A.     Timeliness of the Motion

         The court entered an order granting default judgment in plaintiffs’ favor on

September 5, 2018. 26 The order provided that “plaintiffs reserve their right to seek

. . . attorneys’ fees,” but did not grant plaintiffs a specific extension of the usual 14-day

filing window.27 Plaintiffs filed the instant motion seeking their attorneys’ fees on

September 18, 2019, more than a year after entry of the default judgment.28 At no

intervening time did plaintiffs request an extension before the expiration of the filling

deadline – as allowed under FED. R. CIV. P. 6(b)(1)(B).

         Plaintiffs contend that the court’s general reservation of their ability to seek

attorneys’ fees constitutes the requisite specificity needed to allow their motion to

proceed beyond the 14-day window.29 This interpretation is unpersuasive, particularly



23
   See Consol. Freightways Corp. of Delaware v. Larson, 827 F.2d 916, 919 (3d Cir.
1987).
24
   Schering Corp., 198 F.R.D. at 426.
25
   Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380,
392 (1993).
26
   D.I. 36.
27
   Id.
28
   D.I. 40.
29
   See id. at 18 (arguing that “the Order Granting Entry of the Default Judgment
specifically stated that it reserved [p]laintiffs’ right to seek attorneys’ fees and
damages.”).

                                                5
     Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 6 of 9 PageID #: 462




in light of the 1993 Advisory Committee Notes reiterating that the “deadline for motions

for attorneys’ fees [is] 14 days after final judgment unless the court or a statute

specifies some other time.”30

         Plaintiffs also appear to argue that any denial of their motion based on

untimeliness would contravene the spirit of the Rules because such a denial would be

based (1) largely on procedural grounds, and (2) because defendants had notice of

plaintiffs’ intent to seek such fees.31 In support, they cite cases from the Fifth Circuit

Court of Appeals which, in addition to being a different circuit and not controlling law for

this court, are factually distinguishable from the present circumstances. In Romaguera

v. Gegenheimer, the district court specifically acknowledged the plaintiff’s request for

attorneys’ fees and ordered a separate hearing on the matter, which gave the plaintiff

an impression that a motion under Rule 54(d)(2)(B) was unnecessary.32 This appellate

court further indicated that absent the court’s prior stated intent to hold a hearing ,

raising the issue “nearly a year after the entry of final judgment” should result in

“proper[] deni[al] [of] the party’s request because it was untimely under Rule 54(d)(2).”33

         Plaintiffs’ reliance on Jones v. Central Bank- another Fifth Circuit case which

found that granting a motion filed a single day after the 14 days had expired as not



30
   FED. R. CIV. P. 54(B) Advisory Committee’s Note to 1993 amendment (emphasis
added).
31
   D.I. 40 at 18.
32
   Romaguera v. Gegenheimer, 162 F.3d 893, 896 (5th Cir. 1998) (finding that ‘[h]ad the
court not addressed the issue, or refrained from giving the impression that a hearing
would be scheduled by the court, [the plaintiff] would have been required to file the
motion under Rule 54(d)(2).)”
33
   Id. at 895. (citing United Industries, Inc. v. Simon-Hartley, Ltd., 91 F.3d 762, 766 (5 th
Cir. 1996)).

                                              6
     Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 7 of 9 PageID #: 463




constituting an abuse of discretion – holds minimal weight given the Fifth Circuit’s lack

of authority over this court, and that here, plaintiffs waited almost a year, not just a

single day, to file their motion.

         Given plaintiffs’ motion was filed approximately one year after the 14-day

deadline, their motion is untimely, and this court will only consider granting it if

warranted by excusable neglect.

         B.     Excusable Neglect

         A review of the facts do not support a finding of excusable neglect. While some

facts may weight in plaintiffs’ favor pursuant to this inquiry, on balance, they reveal that

plaintiffs fail to demonstrate that excusable neglect served as the basis for their

untimely motion for attorneys’ fees.

         Plaintiffs furnish no reason for their delay in filing other than concurrent litigation

against defendants in Europe and “counsel’s investigation into defendant Vita Sanotec

Inc.’s dissolution proceedings.”34 They provide no explanation why these two purported

justifications prevented them from filing their motion no earlier than a year after the

entry of the default judgment. While plaintiffs characterize their year-long wait as

merely a “perceived delay”35, this court finds their arguments for delay inadequate and

within the “reasonable control of the movant.”36

         Similarly, the record is devoid of any indication that plaintiffs made any efforts to

comply with the deadline. They never notified the court of their need for an extension



34
   D.I. 40 at 19.
35
   Id.
36
   See Murdock, 600 F. App’x at 71.

                                                7
 Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 8 of 9 PageID #: 464




by filing a motion under Rule 6(b)(1)(B). These factors, when considering the lengthy

delay between the entry of the default judgment and plaintiffs’ present motion, weigh

heavily against a finding of excusable neglect.

       Plaintiffs argue that defendants litigated in an “unreasonable manner” by ceasing

to participate in this case, and, accordingly, face no prejudice by granting their motion

for attorneys’ fees. As previously noted herein, defendants failed to litigate in good

faith, and given their later complete absence from the proceedings, it is unlikely they

could viably argue that granting the motion would be prejudicial, which could justify the

court’s forgiveness for the lateness of plaintiffs’ motion. However, the minimal risk of

prejudice to defendants is outweighed by factors within plaintiffs’ control which do not

adequately explain why their motion was filed almost a year after the deadline expired.

Therefore, this court finds that excusable neglect is not a basis for plaintiffs’ untimely

filing of their motion for attorneys’ fees.

V.     Conclusion

For the reasons contained herein, it is recommended that:

       1. Plaintiffs’ motion for attorneys’ fees (D.I. 39) be DENIED.

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), F ED. R. CIV. P. 72(a), and D. DEL

LR 72.1, any objections to this Report and Recommendation shall be filed within

fourteen (14) days and limited to 10 pages after being served with the same. Should

any response be filed, it shall be limited to ten (10) ages and filed within fourteen (14)

days thereafter.

       The parties are directed to the Court’s Standing Order in Non-Pro Se matters for

Objections Filed under F ED. R. CIV. P. 72 dated October 9, 2013, a copy of which is

                                              8
 Case 1:17-cv-00953-MN Document 45 Filed 06/23/20 Page 9 of 9 PageID #: 465




found on the Court’s website (www.ded.uscourts.gov).

Date: June 23, 2020                    /s/ Mary Pat Thynge
                                       Chief U.S. Magistrate Judge




                                         9
